Pee Cueiam.
(Note.—The state of the case and briefs in this case were mislaid and were not presented to the justices until the May term, 1929.)
Plaintiffs in error were convicted in the Camden Quarter Sessions; Gibbs of rape and Herman of assault with intent to commit rape, and both sentenced to terms of imprisonment,
A number of reasons are presented for reversal of the judgments entered on the verdict, these reasons consisting of alleged trial errors and denial of a motion for direction of a verdict in favor of the defendants; also that the verdict is against the weight of the evidence.
The ruling of the court on the motion to direct a verdict could not have been otherwise, and our examination of the evidence convinces us that the verdict was not contrary to the weight of the evidence. The proofs were ample to establish that Gibbs had carnal knowledge of the girl and that this was against her will. In this he was aided by the defendant Herman, who assisted Gibbs in forcing her into an automobile, knowing full well the purpose of Gibbs to assault her. The intercourse by Gibbs is not denied, and the bruises and marks on the girl’s body after the assault were strong corroborative evidence that it was against her will. We find no error in the rulings on evidence.
The judgment is affirmed.